DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I (claims 11, 15, 19-20, and 24) in the reply filed on 1/7/2022 is acknowledged.  The traversal is on the ground(s) that “the subject matter of all claims is sufficiently related that a thorough search for the subject matter of any one Group of claims would encompass a search for the subject matter of the remaining claims.”
This is not found persuasive because as stated in the requirement of election/restriction, each respective Group recites materially different aspects of design which would result in a serious search burden. While the claims may be directed towards a similar field of search, each Group would require diverse search strategies and queries due to their divergent subject matter, thereby amounting to a serious search and/or examination burden. For example, a search directed towards the features as claimed with respect to Group I (i.e. the respective connection between the various windings of a primary and secondary circuit) would not be the same search strategies used to address the claim requirements directed towards Group II, for example, which is directed towards a very specific transformer configuration not currently required, suggested, or contemplated by the claim limitations of Group I. Stated another way, each Group is directed towards a unique and individualized feature which would require very different search strategies.
The same holds true with respect to the remainder of the various Groups as presented, with each Group requiring a completely different and unique search strategy so as to address the respective limitations as currently presented. Therefore, since there is a serious search and examination burden in relation to the differing groups, the Examiner believes the previous requirement is proper and should remain upheld.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections




Claim 11 objected to because of the following informalities:  claim 11 recites the phrase, “an application” which appears to be unclear. As best understood by the Examiner (with support found within paragraph 0033 for example) it appears as though the term “application” refers to a load. Independent claim 11, however, previously introduces a “load”. It is unclear if the Applicant is attempting to introduce a differing load from the one previously presented, or if the Applicant intends to further limit the load as being “connectable”. For the sake of expediting prosecution, the Examiner will interpret said limitation under its broadest reasonable interpretation; in this instance, further limiting the previously presented load to include a power storage unit and to be “connectable” to the secondary side circuit of the transformer.  Appropriate correction is required.
Claim 19 objected to because of the following informalities:  claim 19 recites the phrase, “A battery pack comprising: a battery pack…” which is unclear. It is not clear if the second iteration of “a battery pack” is meant to differ from the first iteration, or as to how “a battery pack” is meant to be differentiated from “a battery pack” also presented within the claims. It is part of power in the power…” (emphasis added) appears to be unclear. Appropriate correction is required.
Claim Interpretation


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a drive unit for generating drive force from part of power in the power storage unit included in the battery pack” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 20, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Limpaecher (U.S. Patent Publication Number 2014/0049990) in view of Perreault et al. (U.S. Patent Publication Number 2019/0165573) and in further view of Hideaki (U.S. Patent Publication Number 2001/0017781).
Regarding Claim 11:
Limpaecher discloses a non-contact power transmission device (Fig. 4, primary side of transformer as shown and its related discussion) comprising: a primary circuit for supplying power (Fig. 4, input stage 140 with primary transformer winding 50’, and their related discussion) and a secondary circuit for supplying power supplied from the primary circuit to a load (Fig. 4, secondary side of transformer as shown with load not specifically shown, and their related discussion), the primary circuit and the secondary circuit being coupled via a transformer (Fig. 4, primary transformer winding 50’ coupled to transformer secondary winding 60 via transformer 50, and their related discussion), wherein a primary winding on the (Fig.4, primary transformer winding 50 divided as shown), and a primary switching element for current control is provided to each of the divided primary windings (Fig. 4, input stages 140 including switches 106, 106’, 109, 109’, etc., and their related discussion), in the primary circuit, the primary winding includes a first primary winding and a second primary winding connected in series via a primary common capacitor (Fig. 4, primary transformer windings 50 and 50’ connected via capacitor 102, and their related discussion), a first primary switching element and a first primary capacitor are connected in parallel to the first primary winding (Fig. 4, input stages 140 including switching elements 106, 109, capacitor 30 connected in parallel to primary transformer winding 50 as shown, and their related discussion), and a secondary primary switching element and a second primary capacitor are connected in parallel to the second primary winding (Fig. 4, input stages 140 including switching elements 106’, 109’, capacitor 30’ connected in parallel to primary transformer winding 50’ as shown, and their related discussion), through switching control over the primary switching element and the secondary switching element, power is transmitted between the primary circuit and the secondary circuit (Fig. 4, input stages 140 including switching elements 106, 106’, 109, 109’, etc., and their related discussion; see, for example, paragraphs 0088-0095 which discloses the respective operation of providing power to the secondary side via the input stages and primary winding). While Limpaecher discloses a secondary circuit comprising a secondary winding, Limpaecher fails to teach the secondary winding on the secondary circuit side of the transformer is divided.
However, Perreault et al. discloses a non-contact power transmission device comprising: a secondary winding on the secondary circuit side of the transformer is divided (Fig. 5, secondary side of magnetically coupled circuit 54 with two secondary windings as shown, and their related discussion; see, for example, paragraphs 0091-0093), and a secondary switching element for current control is provided to each of the divided secondary windings (Fig. 5, rectifier side 56 with switches S5-S8, and their related discussion; see, for example, paragraphs 0091-0093), in the secondary circuit, the secondary winding includes a first secondary winding and a second secondary winding connected in series via a secondary common capacitor (Fig. 5, secondary side of magnetically coupled circuit 54 with two secondary windings as shown connected in a series chain configuration with capacitor C4, and their related discussion; see, for example, paragraphs 0091-0093), a first secondary switching element and a first secondary capacitor are connected in parallel to the first secondary winding (Fig. 5, switches S5 and S6, capacitor C5, and their related discussion; see, for example, paragraphs 0091-0093), and a secondary switching element and a second secondary capacitor are connected in parallel to the second secondary winding (Fig. 5, switches S7 and S8, capacitor C6, and their related discussion; see, for example, paragraphs 0091-0093), a design of a coupling ratio of at least one of the first primary winding, the second primary winding, the first secondary winding, and the second secondary winding is changeable (see, for example, paragraphs 0007, 0090-0093, etc. which disclose the incorporation of tapped inductors to provide desirable duty ratios and reduce device switching stress. Furthermore, it should be noted that it has been held that the provision of adjustability, where needed, involves only ordinary skill in the art. In re Stevens, 101 USPQ (CCPA 1954). Also, the ability for a design aspect to be “changeable” merely means that it has the ability to be changed, and is therefore not considered to be positively recited within the claim language. Finally, the selection of a coupling ratio would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Limpaecher to incorporate a divided secondary winding on the secondary side of the transformer, as taught within Perreault, to provide desirable duty ratios and reduce device switching stress (paragraph 0007 for example).
While Modified Limpaecher teaches the respective connection of the primary circuit and secondary circuit to a load, Modified Limpaecher fails to explicitly recite a power storage unit and an application are connectable.
However, in an attempt to expedite prosecution, Hideaki discloses a non-contact power transmission device comprising: a power storage unit and an application are connectable through the primary circuit and the secondary circuit (Fig. 7A, load 10 including rechargeable battery, and their related discussion; see, for example, paragraph 0003, 0103-0104, claim 1, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Limpaecher to incorporate a power storage unit and an application as a load, as taught within Hideaki, to provide electrical power to a multitude of loads requiring power so as to utilize the power transmission system to facilitate further and prolonged operation of the connected load device.
Regarding Claim 20:
Modified Limpaecher teaches the limitations of the preceding claim 11. Modified Limpaecher, in further view of Limpaecher, discloses a power grid system wherein a plurality of (Fig. 1, and its related discussion; see, for example, paragraphs 0014-0016, etc. Furthermore, it has been held that the mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. In this instance, the duplication of non-contact power transmission devices within a power grid system would have been obvious to one of ordinary skill in the art).
Regarding Claim 24:
Modified Limpaecher teaches the limitations of the preceding claim 11. Modified Limpaecher, in further view of Hideaki, discloses a power transmission method, wherein power is transmitted using the non-contact power transmission device (Abstract, paragraphs 0001-0004, etc.).
Claims 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Limpaecher (U.S. Patent Publication Number 2014/0049990) in view of Perreault et al. (U.S. Patent Publication Number 2019/0165573) in view of Hideaki (U.S. Patent Publication Number 2001/0017781) and in further view of Jung et al. (U.S. Patent Publication Number 2011/0140653).
Regarding Claim 15:
Modified Limpaecher teaches the limitations of the preceding claim 11. Modified Limpaecher fails to teach a battery pack.
However, Jung et al. discloses a battery pack comprising a plurality of non-contact power transmission devices (see, for example, paragraphs 0019, 0035, etc. which disclose utilizing a non-contact power system within various types of portable devices using a battery pack). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Modified Limpaecher to incorporate non-contact power transmission devices within a battery pack, as taught within Jung, to improve the overall generality and compatibility of the device.
Regarding Claim 19:
Modified Limpaecher teaches the limitations of the preceding claim 15. While Modified Limpaecher discloses a battery pack as claimed, Modified Limpaecher fails to teach the battery pack is movable with the drive force generated by the drive unit. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the battery pack movable, since it has been held that making a device portable or movable without producing any new modification in function or manufacture involves only ordinary skill in the art. In re Lindberg, 93 USPQ 23 (CCPA 1952). One of ordinary skill in the art would have been motivated to add portability to the device to make such device easier to transport or move and use in a wide variety of applications.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705. The examiner can normally be reached 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH N INGE/